internal_revenue_service date number release date index nos cc ita br05 plr-144620 attn legend date a date b cpa dear this is in response to your request for a private_letter_ruling regarding the late filing of a form_1128 application to adopt change or retain a tax_year submitted on behalf of the above-named taxpayer requesting permission to change its annual_accounting_period for federal_income_tax purposes the taxpayer is requesting permission to change its annual_accounting_period from a taxable_year ending may to a taxable_year ending december effective date a the taxpayer has requested that the form_1128 be considered timely filed under the authority contained in sec_301_9100-3 of the procedure and administration regulations the taxpayer is the common parent of a consolidated_group that adopted a may tax_year end the taxpayer decided that december would be a more appropriate year-end for its business and sought to change its tax_year it communicated its intent to change its tax_year to cpa the taxpayer relied on the cpa to prepare and file its form_1128 the taxpayer’s form_1128 was due on date b the taxpayer's form_1128 was never prepared and thus never filed the taxpayer unaware of this omission nevertheless filed its tax returns on its new tax_year the taxpayer has represented that it had satisfied all the regulatory and administrative procedural requirements necessary to make the change automatically sec_1_442-1 of the income_tax regulations as then in effect provided that in order to secure the commissioner's consent to a change in accounting_period the taxpayer must file an application on form_1128 with the commissioner on or before a the 15th day of the second calendar month following the close of the short_period or b if an automatic revenue_procedure is applicable as in the instant case on or before the due_date including extensions for filing the return for the short_period required to effect such change sec_301_9100-3 of the regulations provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions such as the instant case must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government based on the facts and information submitted and the representations made it is held that the taxpayer has acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government accordingly the requirements of the regulations for the granting of relief have been satisfied in this case and taxpayer’s late filed form_1128 requesting permission to change to a tax_year ending december effective for the tax_year beginning date a will be considered timely filed the ruling contained in this letter is based upon facts and representations submitted by the taxpayer and is limited to the filing of form_1128 except as specifically addressed herein no opinion is expressed regarding the tax treatment of the subject transaction under the provisions of any other sections of the code or regulations that may be applicable thereto this office has not verified any of the material submitted in support of the requested ruling verification of factual information representations and other data may be required as part of an examination process a copy of this letter_ruling and taxpayer's form_1128 are being forwarded to the service_center where the taxpayer files its federal_income_tax returns with instructions that the form_1128 be considered timely filed and processed in accordance with established procedures under the automatic revenue_procedure applicable to the taxpayer in accordance with the provisions of a power_of_attorney currently on file with this office a copy of this letter is being sent to the taxpayer’s designated representatives this ruling is directed only to the taxpayer that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent sincerely william jackson branch chief branch office of associate chief_counsel income_tax accounting enclosures copy of this letter copy for sec_6110 purposes
